Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Golan et al. (U.S. Patent 10,558,853) in view of Mason et al. (U.S. Publication 2011/0055729)
As to independent claim 1, instant application discloses a system comprising: (a) a set of audio, which set includes a first subset of audio and a second subset of audio; (‘853 Claim 1 recites (a)causing audio content to be audibly presented to a first user;)  (b) one or more sensors (‘853 Claim 20 recites wherein the handshaking is detected by a capacitive sensor or a magnetic sensor.) (c) a radio transmitter (‘853 Claim 1 recites(i) wirelessly transmitting a radio signal that encodes the audio content.) (d) a radio receiver;  (‘853 Claim 1 recites(ii) causing a receiver worn by the second user to tune to the radio signal)
and; wherein (i) the first subset of audio is configured to audibly present audio content to a first user (‘853 Claim 1 recites (a)causing audio content to be audibly presented to a first user;)  , (ii) the one or more sensors are configured to detect a set of one or more gestures, which set includes a first gesture that comprises a second user's head being oriented toward the first user (‘853 Claim 1 recites (b) detecting a set of one or more gestures, which set includes a first gesture that comprises a second user's head being oriented toward the first user; and (A) to perform a calculation to determine whether a first privacy setting and a second privacy setting permit the audio content to be shared with the second user, the first and second privacy settings having been selected by the first and second users, respectively, (‘853 Claim 1 recites (c) performing a calculation to determine whether a first privacy setting and a second privacy setting permit the audio content to be shared with the second user, the first and second privacy settings having been selected by the first and second users, respectively;)
(B) if the calculation determines that the first and second privacy settings permit the first audio content to be shared with the second user,  (‘853 Claim 1 recites (d) if the calculation determines that the first and second privacy settings permit the first audio content to be shared with the second user)
(I) to cause the radio transmitter to wirelessly transmit a radio signal that encodes the audio content, (‘853 Claim 1 recites wirelessly transmitting a radio signal that encodes the audio content)
(‘853 Claim 1 recites(ii) causing a receiver worn by the second user to tune to the radio signal)
(III) to cause the second subset of audio transducers to audibly present the audio content to the second user during a time period in which the first gesture occurs. (‘853 Claim 1 recites (iii) causing the audio content to be audibly presented to the second user during a time period in which the first gesture occurs.)
Golan is silent to (a) a set of audio transducers, which set includes a first subset of audio transducers and a second subset of audio transducers; (e) one or more computers are programmed; wherein (i) the first subset of audio transducers is configured to audibly present audio content to a first user.
However, Mason’s [0178-0179] & Fig. 27-28 discloses (a) a set of audio transducers, which set includes a first subset of audio transducers and a second subset of audio transducers (See plurality of audio transducers 2700 corresponding to the first and second physical spaces [0179] & Fig. 27-28); (e) one or more computers are programmed (See Computer 1660, Fig. 27-28 & [0179]]; wherein (i) the first subset of audio transducers is configured to audibly present audio content to a first user (See the creation of two sound stream to be delivered to a first and second user)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Golan’s U.S. Patent 10,558,853 to include the above limitations in order to transport system sound with adequate strength.
2, instant application discloses wherein:  33(a) the system further comprises an omnidirectional infrared transmitter and a directional infrared receiver; and (b) the system is configured to detect the first gesture by (i) transmitting, with the omnidirectional transmitter, an infrared signal while the omnidirectional transmitter is worn by the first user, and (ii) receiving, with the directional receiver, the infrared signal while the directional receiver is worn by the second user. (‘853 Claim 2 recites wherein the first gesture is detected by: (a) transmitting, with an omnidirectional transmitter worn by the first user, an infrared signal; and (b) receiving, with a directional receiver worn by the second user, the infrared signal.) (‘853 Claim 3 recites wherein the first gesture is detected by: (a) transmitting, with a directional transmitter worn by the second user, an infrared signal; and (b) receiving, with an omnidirectional receiver worn by the first user, the infrared signal.)
As to claim 3, instant application discloses wherein: (a) the system further comprises an omnidirectional infrared transmitter and a directional infrared receiver; and (b) the system is configured to detect the first gesture by (i) transmitting, with the directional transmitter, an infrared signal while the directional transmitter is worn by the second user, and (ii) receiving, with the omnidirectional receiver, the infrared signal while the omnidirectional receiver is worn by the first user. (‘853 Claim 2 recites wherein the first gesture is detected by: (a) transmitting, with an omnidirectional transmitter worn by the first user, an infrared signal; and (b) receiving, with a directional receiver worn by the second user, the infrared signal.) (‘853 Claim 3 recites wherein the first gesture is detected by: (a) transmitting, with a directional transmitter worn by the second user, an infrared signal; and (b) receiving, with an omnidirectional receiver worn by the first user, the infrared signal.)
4, instant application discloses wherein:(a) the sensors include one or more cameras; and (b) the system is configured to detect the first gesture by (i) capturing, with the one or more cameras, a set of images of a scene, which scene includes the first and second users; and (ii) performing, with the one or more computers, a computer vision algorithm to detect the first gesture, based on the set of images. (‘853 Claim 4 recites wherein the first gesture is detected by: (a) capturing, with one or more cameras, a set of images of a scene, which scene includes the first and second users;  and (b) performing a computer vision 
algorithm to detect the first gesture, based on the set of images.)(Mason’s [0178-0179] & Fig. 27-28 discloses (See Computer 1660, Fig. 27-28 & [0179]]))
As to claim 5, instant application discloses wherein: (a) the system further comprises a first infrared transmitter and a second infrared transmitter; (b) the one or more sensors include a first set of infrared sensors and a second set of infrared sensors; and (c) the system is configured to detect the first gesture by (i) emitting, from the first infrared transmitter, a first pattern of infrared light that periodically sweeps across a scene, which scene includes the first and second users, 34(ii) emitting, from the second infrared transmitter, a second pattern of infrared light that periodically sweeps across the scene, (iii) detecting a first time at which the first pattern of infrared light is incident on the first set of infrared sensors while the first set of infrared sensors is worn on the first user's head, (iv) detecting a second time at which the second pattern of infrared light is incident on the first set of infrared sensors while the first set of infrared sensors is worn on the first user's head, (v) detecting a third time at which the first pattern of infrared light is incident on the second set of infrared sensors while the second set of infrared sensors is worn on the second user's head, (vi) detecting a fourth time at which the (‘853 Claim 5 recites wherein the first gesture is detected by: (a) emitting, from a first infrared transmitter, a first pattern of infrared light that periodically sweeps across a scene, which scene includes the first and second users; b) emitting, from a second infrared transmitter, a second pattern of infrared light that periodically sweeps across the scene; (c) detecting a first time at which the first pattern of infrared light is incident on infrared sensors that are worn on the first user's head;  (d) detecting a second time at which the second pattern of infrared light is incident on infrared sensors that are worn on the first user's head;  (e) detecting a third time at which the first pattern of infrared light is incident on infrared sensors that are worn on the second user's head;  (f) detecting a fourth time at which the second pattern of infrared light is incident on infrared sensors that are worn on the second user's head;  and (g) calculating position and orientation of the second user's head relative to the first user's head, based on the first, second, third and fourth times.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 6, instant application discloses wherein: (a) the radio transmitter is configured to transmit, at a first frequency, the radio signal that encodes the audio content; (b) the system further comprises an infrared transmitter and an infrared receiver; and (c) the system is configured in such a way that, while the infrared transmitter and infrared receiver are worn by the first user and the second user respectively, the infrared transmitter transmits and the infrared receiver receives an infrared signal that encodes the first frequency. (‘853 Claim 6 recites(a) the radio signal that encodes the audio content is transmitted at a first frequency;  and (b) the method further includes (i) transmitting, by an infrared transmitter worn by the first user, a second signal that encodes the first frequency, and (ii) receiving, by an infrared receiver worn by the second user, the second signal.)(Also See Clm. 5) (‘853 Claim 7 recites wherein: (a) the radio signal that encodes the audio content is transmitted at a first frequency; and (b) the method further includes (i) transmitting a second signal that encodes the first frequency, and (ii) receiving, by a receiver worn by the second user, the second signal.)
(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 7, instant application discloses wherein: (a) the radio transmitter is configured to transmit, at a first frequency, the radio signal that encodes the audio content; (b) the system further comprises an infrared transmitter and an infrared receiver; and 35(c) the system is configured in such a way that, while the infrared receiver is worn by the second user, the infrared transmitter transmits and the infrared receiver receives an infrared signal that encodes the first frequency. (‘853 Claim 6 recites(a) the radio signal that encodes the audio content is transmitted at a first frequency;  and (b) the method further includes (i) transmitting, by an infrared transmitter worn by the first user, a second signal that encodes the first frequency, and (ii) receiving, by an infrared receiver worn by the second user, the second signal.)(Also See Clm. 5) (‘853 Claim 7 recites wherein: (a) the radio signal that encodes the audio content is transmitted at a first frequency; and (b) the method further includes (i) transmitting a second signal that encodes the first frequency, and (ii) receiving, by a receiver worn by the second user, the second signal.) (Also See Applicable Citations Pertinent from Mason Reference)
8, instant application discloses wherein the system is configured in such a way that, while the radio transmitter is worn by the first user, the radio transmitter wirelessly transmits the radio signal that encodes the audio content. (‘853 Claim 8 recites wherein the wireless transmitting of the radio signal that encodes the audio content is performed by a transmitter worn by the first user.) (Also See Applicable Citations Pertinent from Mason Reference)
As to claim 9, instant application discloses wherein the system is configured in such a way that, while the radio transmitter wirelessly transmits the radio signal that encodes the audio content, the radio transmitter is more than one meter away from each of the first and second users. (‘853 Claim 9 recites wherein the wireless transmitting of the radio signal that encodes the audio content is performed by a transmitter that is more than one meter away from each of the first and second users.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 10, instant application discloses wherein the system further comprises a mixer that is configured to mix audio signals while the mixer is worn by the second user. (‘853 Claim 1 recites wherein the method includes mixing, by a mixer worn by the second user, audio signals.(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 11, instant application discloses wherein the system further comprises a mixer that is configured to mix audio signals while the mixer is more than one meter away from each of the first and second users. (‘853 Claim 1 recites wherein: (a) the method includes mixing, by a mixer, audio signals; and (b) the mixer is more than one meter away from each of the first and second users.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 12, instant application discloses wherein the set of one or more gestures include gestures that are made by the first user after the first gesture starts and that include one or (‘853 Claim 12 recites wherein the detecting includes detecting, at a time after the first gesture starts, one or more of the following gestures by the first user: smile, nodding head up and down, or thumbs up.)
(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 13, instant application discloses wherein the set of one or more gestures include gestures that are made by the second user after the first gesture starts and that include one or more of the following: smile, nodding head up and down, or thumbs up. (‘853 Claim 13 recites wherein the detecting includes detecting, at a time after the first gesture starts, one or more of the following gestures by the second user: smile, nodding head up and down, or thumbs up.)
(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 14, instant application discloses wherein the set of one or more gestures include gestures that are made after the first gesture starts and that include one or more of the following: (a) the first and second users shaking hands, or (b) the first and second users high-fiving each other. (‘853 Claim 14 recites wherein the detecting includes detecting, at a time after the first gesture starts, one or more of the following gestures: (a) the first and second users shaking hands, or (b) the first and second users high-frying each other.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 15, instant application discloses wherein: (a) the sensors include one or more cameras; (b) the set of one or more gestures includes multiple gestures by the first or second users; (c) the one or more cameras are configured to capture images of the multiple gestures; and 36(d) the one or more computers are programmed to detect the multiple gestures by analyzing the images. (‘853 Claim 15 recites wherein: (a) the set of one or more gestures includes multiple gestures by the first or second users; and (b) the multiple gestures are detected by analyzing images captured by one or more cameras.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 16, instant application discloses wherein: (a) the sensors include a camera; (b) the set of one or more gestures include, and the camera is configured to capture an image of, the first user smiling while the first and second users are facing each other. (‘853 Claim 16 recites wherein the detecting includes capturing an image of the first user while (i) the first user is smiling and (ii) the first and second users are facing each other.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 17, instant application discloses wherein: (a) the sensors include one or more cameras; (b) the set of one or more gestures include specific gestures that consist of nodding the first user's head while the first and second users are facing each other; and (c) the one or more cameras are configured to capture images of the first and second users while the first and second users make the specific gestures. (‘853 Claim 17 recites wherein the detecting includes capturing images of the first and second users while the first user nods the first user's head and simultaneously the first and second users are facing each other.) (Also See Applicable Citations Pertinent from Mason Reference)
As to claim 18, instant application discloses wherein the one or more sensors include one or more accelerometers, gyroscopes or magnetometers that are configured to detect, while being worn by the first user, nodding of the first user's head. (‘853 Claim 18 recites wherein the detecting includes: (a) detecting, by one or more accelerometers, gyroscopes or magnetometers that are worn by the first user, nodding of the first user's head;  and (b) simultaneously detecting that the first and second users are facing each other.)(Also See Applicable Citations Pertinent from Mason Reference)
As to claim 19, instant application discloses wherein the set of one or more gestures include, and the one or more sensors are configured to detect, the first and second users shaking hands with each other. (‘853 Claim 19 recites wherein the detecting includes detecting the first and second users shaking hands with each other.)(‘853 Claim 20 recites wherein the handshaking is detected by a capacitive sensor or a magnetic sensor.)(Also See Applicable Citations 
Pertinent from Mason Reference)
As to claim 20, instant application discloses wherein: (a) the set of one or more sensors includes a capacitive sensor or a magnetic sensor; and (b) the capacitive sensor or the magnetic sensor is configured to detect the first and second users shaking hands. (‘853 Claim 20 recites wherein the handshaking is detected by a capacitive sensor or a magnetic sensor.)(Also See Applicable Citations Pertinent from Mason Reference)
CONCLUSION
No prior has been found for claims 1-20 in their current form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661